DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Acknowledgement is made to the Response, filed 11/18/2020.  Claims 1-18 are pending. 

Election/Restrictions
	Applicant’s remarks, see page 2 of the Response filed 11/18/2020, have been fully considered and are persuasive.  Applicant argues that the Groups of claims fail to share common elements and the examiner agrees, see new Restriction Requirements below. Therefore the previous restriction requirement has been withdrawn.
	
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-9, drawn to a memory device with an electronic lock and comprising a protective covering carrying a barcode label usable in producing an electronic key, classified in 235/487.
II. Claims 10-18, drawn to the receiving and manipulation of encrypted data and bar code data in a first computer wherein a second computer is used to read the bar code data allowing the first computer to decrypt the encrypted data, classified in 235/375.
The inventions are independent or distinct, each from the other because:
I and II are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are clearly distinct from one another as Group II requires the receiving of data into a first user computer, information from the data is then shown on an associated display of the first user computer that is then read by a second user computer, wherein a payment function is required prior to decrypting of the received data, so as to result in the displaying of a movie on the associated display of the first user computer.  On the contrary, Group I is directed to a computer memory device and an electronic lock, wherein the computer memory device, secured in a protective covering, is delivered to a requestor and wherein the requestor is able to access the data of the computer memory device by utilizing a barcode placed on a label to generate an electronic key for unlocking of the electronic lock.  Therefore, the Inventions are unrelated as Group I requires none of a display, payment function, application download, second user device, nor displaying a movie and Group II requires none of a computer memory device, electronic lock, electronic key, a protective covering, labeling, nor delivery of a physical object.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Conclusion

If attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on (571) 272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAULTEP SAVUSDIPHOL/Primary Examiner, Art Unit 2876